THOMAS, District Judge.
This is an action in conversion ,in which the parties waived a trial to the jury, and by consent the action was referred to George D. Watrous, Esquire, of New Haven, as sole committee to hear and determine the same and. to report his findings of fact and conclusions of law. Thereafter the cause was duly heard by the said committee and a report filed in which it was found that the plaintiff is entitled to a judgment in its favor for $15,-000, with interest at the rate of 6 per cent, per annum from July 6, 1910 to the date of judgment. ,
Following the state practice, the defendant filed a motion to' recommit the report to the committee, and later a substituted motion to recommit the report to the committee was filed by consent, and the defendant also filed a remonstrance to the report of the committee. The plaintiff filed a demurrer to the remonstrance and a motion for the acceptance of the report of the committee and for the entry of judgment. By agreement of the parties, the motions and the remonstrance were argued on the 10th day of March, 1914, and it was agreed by counsel that the arguments as then made should apply to the defendant’s motion to recommit, to the defendant’s remonstrance to the report of the committee, and to the plaintiff’s motion for acceptance of the report and the entry of judgment.
It appears that the cause was heard at length before the committee, and on the hearing before this court on the defendant’s motion to recommit and on the remonstrance no question was raised as to any rulings of the committee on the admission or exclusion of evidence, so that the only questions arising on the rulings of the committee in respect to matters of law are whether the conclusions were correct upon the facts as found by the committee. It is clear that the defendant unlawfully converted the personal property described in the complaint, with the exception of certain material mentioned in paragraph 1 of the conclusions of the committee, unless the United States obtained title to the property under clause 33 of its contract with the Hubbard Building & Realty Company. The principal questions of law before the committee were as follows:
1. Whether the said clause 33 gave the United States a right to take, under purchase, property not- owned by the Hubbard Building & Realty Company, in the absence of agreement of the owner of such property to assent to the provisions of said paragraph 33.
2. If property belonging to a third party could be taken by the United States under paragraph 33, could such a taking be lawfully made by making payment for the property to the Hubbard Building & Realty Company and not to the owner?
3. Whether, in any event and irrespective of all questions of owner*1016ship of the property, the United States took the property mentioned in the complaint under purchase.
The learned committee has reached the conclusion in paragraphs 3, 4, and 5 of his conclusions that the said paragraph 33 does not, as a matter of law, authorize the United States to purchase material, tools, etc., belonging to a third party, in the absence of agreement of the owner to assent to the provisions of paragraph 33, and that said paragraph does not authorize the United States to purchase materials, tools, etc., prepared for use or in use in the prosecution of the work, save on payment to the owner thereof at a valuation to be determined by the engineer officer in charge, and further that said paragraph 33 does not authorize the United States to retain materials, tools, etc., whether the property of the contractor or of other parties, upon payment of rental instead of a taking under purchase.
Upon considering the arguments and reading the briefs, together with the report of the committee, this court is satisfied that the committee was correct in his conclusions as set forth in the report and in his rulings of law. No substantial question is presented by the motion to recommit the report to the committee, and that motion is therefore denied.
Plaintiff has filed a demurrer to the remonstrance, and if the rulings complained of were correct, or, if not correct, they were not harmful to the remonstrant, and the demurrer must be sustained. Fox v. South Norwalk, 85 Conn. 237, 241, 82 Atl. 642. The demurrer to paragraphs 1, 2, 3, and 4 of the remonstrance is sustained for the reasons set forth in the demurrer, as said paragraphs do not show a mistake or error of law affecting the result; and the demurrer to all of the paragraphs of the remonstrance is sustained because all of the rulings complained of were correct.
As stated above, the motion to recommit is denied, the demurrer to the remonstrance sustained, and the remonstrance is overruled. Judgment may therefore be entered as of this date for the plaintiff to recover $18,362.50, together with the costs of this action.